12/07/2021
                       IN THE SUPREME COURT OF TENNESSEE
                                     June 3, 2021 Session1

             STATE OF TENNESSEE v. URSHAWN ERIC MILLER
                 Automatic Appeal from the Court of Criminal Appeals
                          Circuit Court for Madison County
                         No. 16-435 Donald H. Allen, Judge
                      ___________________________________

                             No. W2019-00197-SC-DDT-DD
                         ___________________________________

A Madison County jury convicted the defendant, Urshawn Eric Miller, of first-degree
premeditated murder and first-degree felony murder for fatally shooting a convenience
store employee during an attempted robbery of the store. The jury also convicted the
defendant of the attempted second-degree murder of another store employee and of
attempted especially aggravated robbery, aggravated assault, employing a firearm during
the commission of a dangerous felony, evading arrest, and resisting arrest. The jury
imposed the death penalty for the first-degree murder convictions. The trial court merged
the felony murder conviction into the premeditated murder conviction and the aggravated
assault conviction into the attempted second-degree murder conviction, and it imposed an
effective thirty-year sentence for the remaining convictions to run concurrently with the
death sentence. The Court of Criminal Appeals affirmed the convictions and sentences but
vacated the application of the felony murder aggravating circumstance as to the felony
murder conviction. Upon our automatic review, we conclude: (1) the trial court properly
ruled on challenges to certain jurors for cause during individual voir dire; (2) the evidence
was sufficient to establish the defendant’s identity as the perpetrator and his guilt of the
convicted offenses; (3) the trial court did not abuse its discretion by allowing the State to
introduce a video recording of the defendant’s prior aggravated robbery during the penalty
phase; (4) the death penalty generally, and lethal injection specifically, do not constitute
cruel and unusual punishment; and (5) the death sentence satisfies our mandatory review
pursuant to Tennessee Code Annotated section 39-13-206. Accordingly, we affirm the
defendant’s convictions and sentence of death; however, we reverse the portion of the
intermediate court’s judgment vacating the application of the felony murder aggravating
circumstance.

          Tenn. Code Ann. § 39-13-206(a)(1) (2018) Appeal; Judgment of the
            Court of Criminal Appeals Affirmed in Part, Reversed in Part


1
 We heard oral argument through videoconference under this Court’s emergency orders restricting court
proceedings because of the COVID-19 pandemic.
ROGER A. PAGE, C.J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, and
HOLLY KIRBY, JJ., joined. SHARON G. LEE, J., filed a separate opinion concurring in part
and dissenting in part. CORNELIA A. CLARK, J., not participating.2

Jeremy B. Epperson, District Public Defender (on appeal); George Morton Googe,3 District
Public Defender, and Gregory D. Gookin, Assistant District Public Defender (at trial and
on appeal), Jackson, Tennessee, for the appellant, Urshawn Eric Miller.

Herbert H. Slatery III, Attorney General and Reporter; Andrée Sophia Blumstein, Solicitor
General; Nicholas W. Spangler, Senior Assistant Attorney General; Jody Pickens, District
Attorney General; and Shaun A. Brown and Al Earls, Assistant District Attorneys General,
for the appellee, State of Tennessee.


                                               OPINION

                            I. FACTUAL & PROCEDURAL BACKGROUND

       On November 25, 2015, a man wearing black clothing, gray gloves, and a white
face covering entered the Bull Market in Jackson, Tennessee. The man pointed a gun at
the twenty-four-year-old clerk, Ahmad Dhalai, and instructed him to “Drop that sh*t off or
I’ma shoot you dead in the head.” The man looked briefly in the direction of another
employee, Lawrence Austin, before turning back to Mr. Dhalai stating, “Drop that sh*t
off.” The man fired an initial shot that barely missed Mr. Dhalai’s head. As Mr. Dhalai
slowly turned to walk away, the man again demanded, “Drop that sh*t off. Quit playing.”
The man then shot Mr. Dhalai in the back of the head. Next, he fired a shot in the direction
of Mr. Austin and jumped over the counter. He banged on the cash register with his elbow
to no avail before jumping back over the counter and fleeing the store. Mr. Dhalai died
moments later. The entire encounter was captured on the store’s surveillance cameras.

       The defendant, Urshawn Eric Miller, was charged with first-degree murder, first-
degree murder in perpetration of attempted especially aggravated robbery, attempted
especially aggravated robbery, attempted first-degree murder, aggravated assault,
employing a firearm in the attempt to commit a dangerous felony, being a convicted felon
in possession of a handgun, resisting arrest, and evading arrest. The trial began on February
26, 2018.


2
    Sadly, our honored colleague and friend Justice Clark passed away on September 24, 2021.
3
 George M. Googe retired as the District Public Defender while this appeal was pending. He was replaced
by Jeremy Epperson, who represented the defendant at oral argument before this Court.
                                                   2
       At trial, Mr. Austin testified that he worked at the Bull Market cleaning up,
restocking, and doing other tasks as needed. He was mopping on the night of November
25, 2015, when he remembered a man entering the store. He explained that the man was
wearing dark clothing, had “something on his face,” and that he “believe[d] the person was
black.” He heard the man say, “Drop it off.” Still, Mr. Austin was not concerned until he
heard a gunshot. He moved toward one of the store’s refrigerators to attempt to hide
himself. The masked man pointed the gun at Mr. Austin and fired. Mr. Austin then
witnessed the man jump over the counter before fleeing the store. He briefly chased after
the man but did not see which direction the man ran.

       In addition to Mr. Austin, the brief encounter was witnessed by Abdul Saleh, the
victim’s cousin, who was also working that evening and whose brother owned the market.
Mr. Saleh was in the rear of the store in the restroom when he heard what he described as
a “loud pop” followed by two more “pops.” As he proceeded to the front of the store, Mr.
Saleh saw Mr. Dhalai on the floor with blood around his head and observed the man
standing in front of the cash register. Fearing he could also be shot, Mr. Saleh retreated to
the office until the man left the market. Mr. Saleh attempted to render aid to Mr. Dhalai
and called 911.

       Mr. Saleh’s fourteen-year-old son, Foad, was riding his bicycle in the parking lot
when he heard two or three gunshots. He witnessed “a black man who was coming outside
and out the store.” He testified that the man he saw leaving the market was dressed in a
black hoodie and black pants and was wearing a white mask. Foad Saleh gave the police a
description of the man and the direction the man fled.

       Timothy Sinclair, Sr., a regular customer, testified that he had just left the market
with his purchases. While loading his purchases in his truck, he saw a black male wearing
dark-colored clothing, a hoodie, and something white across his face coming around the
side of the market. Just as the man entered the store, Mr. Sinclair saw a gun in the man’s
hand. Mr. Sinclair explained that he stood frozen and, a few seconds later, heard shots fired
inside the store. He quickly got in his truck and started to back out of the parking lot when
he saw the man run out of the store and around the side of the building. Mr. Sinclair then
called 911.

       Officer Kevin Livingston arrived on the scene within two minutes. At the “chaotic”
scene, Officer Livingston observed Mr. Saleh behind the counter applying pressure to Mr.
Dhalai’s head which had a “pretty massive exit wound” with “blood, brain matter on the
floor.” Mr. Dhalai made shallow “gurgling” sounds but did not have a pulse. Lieutenant
Shane Beaver also arrived quickly and secured the scene. After learning of the suspect’s
description and direction of travel, Lieutenant Beaver directed the approximately twenty
officers in the area to set up a perimeter and deployed K-9 Officer Jeremy Stines.
                                             3
       Officer Stines and his dog, Pax, tracked the suspect to a wooded area near Lions’
Field at Lambuth University where he was hemmed in by the officers. According to
Lieutenant Beaver, despite repeated instructions to come out of the woods, the suspect
resisted and shouted “F*ck you. You’re going to have to come in here and get me” and
“You might get me, but I’m going to take one of your mother f*ckers with me.” Because
the suspect refused to surrender, Officer Stines released Pax in an attempt to force the
suspect out of the woods. Pax bit the suspect on the shoulder and they both tumbled to the
ground. Officer Stines hit the suspect in the head with his gun when he refused to release
his hands from around the dog’s throat. Officer Kyle Hamilton ultimately used his taser to
subdue the suspect. The suspect, later identified as the defendant, was handcuffed and
placed in a patrol car where he was transported initially to the hospital for treatment of the
dog bite and then to the jail.

        The officers who remained on the scene searched the immediate area and recovered
various items including a black jacket with a hood, black pants, a belt, gray gloves, a
portion of a white t-shirt, a cell phone, a .38 caliber revolver, and keys. Investigator Marvin
Rodish, Jr. viewed the revolver and recovered three spent shell casings and three live
rounds from inside the cylinder of the firearm. He later collected three “projectiles,” or
bullet fragments, from inside the market.

       Investigator Dan Long executed a search warrant at the defendant’s residence. The
keys previously found near Lions’ Field unlocked the door to the house and the trunk of a
car registered to the defendant that was parked near that house. A portion of a torn white t-
shirt was collected from the defendant’s bedroom.

         Dr. Eric Warren, who was employed by the Tennessee Bureau of Investigation
(“TBI”) as a Special Agent Forensic Scientist, examined and test fired the .38 special
revolver found at the scene. He concluded the three spent casings recovered from the
revolver had been fired from the gun. As for the three “projectiles” collected from the crime
scene, Dr. Warren explained that they had “class characteristics to indicate that the revolver
. . . could have fired them.” However, due to the damage, he could not state with certainty
that the bullet fragments were fired from the revolver.

        TBI Special Agent Charly Castelbuono testified that she found the defendant’s DNA
to be the “major contributor” on the white t-shirt fragment, the inside of the left gray glove,
the hooded sweatshirt, the black pants, and the revolver.4 In addition, TBI Special Agent
Reilly Gray determined that the gray gloves tested positive for gunshot residue, and TBI

4
 Special Agent Castelbuono also testified that the t-shirt fragment had a blood stain that matched the
defendant. This was in addition to the DNA swab of the item.
                                                   4
Special Agent Miranda Gaddes concluded that the t-shirt portion recovered from the woods
was cut or torn from the t-shirt found in the defendant’s bedroom.

       At the close of the State’s proof, the defendant moved for a judgment of acquittal.
The trial court denied the motion with the exception of the count of attempted first-degree
murder of Mr. Austin, which the court reduced to attempted second-degree murder upon
finding that the State had not established premeditation on that count. The defendant chose
not to testify and presented no evidence. The jury found the defendant guilty of the first-
degree premeditated murder, first-degree felony murder, and attempted especially
aggravated robbery of Mr. Dhalai, the attempted second-degree murder and aggravated
assault of Mr. Austin, employment of a firearm during the commission of a dangerous
felony, evading arrest, and resisting arrest. The State moved to dismiss the felon in
possession of a firearm offense, and the trial court granted the motion.

      As the penalty phase began, the trial court instructed the jury regarding its duty to
impose punishment for the first-degree murder convictions. The court explained that
Tennessee law provides three possible punishments for first-degree murder: death,
imprisonment for life without the possibility of parole, or imprisonment for life.

        In its opening remarks, the State advised the jury that it was seeking the death
penalty based on the (i)(2) (prior violent felony) and (i)(7) (felony murder) statutory
aggravating circumstances. See Tenn. Code Ann. § 39-13-204(i) (2018 & Supp. 2020)
(listing the statutory aggravating circumstances for imposition of the death penalty or the
sentence of imprisonment for life without possibility of parole). The State averred that the
jury had essentially already found the (i)(7) aggravating circumstance by its guilty verdict
on the felony murder count. Consequently, the State narrowed its proof to the (i)(2)
aggravating circumstance. To that end, the State presented a certified copy of a May 27,
2009 judgment of conviction for an aggravated robbery that occurred in Madison County,
Tennessee, on September 26, 2008, for which the defendant received an eight-year
sentence. Captain Jeff Fitzgerald of the Madison County Sheriff’s Department testified that
he investigated the 2008 robbery of the Riverside Express convenience store. He recalled
that the defendant surrendered and gave a statement admitting his participation in the
robbery. The State introduced a written statement signed by the defendant admitting to his
participation in 2008 robbery.

        Alison Deaton testified that she was employed at Riverside Express on September
26, 2008, when three armed men with face coverings entered the store. The defendant was
identified as one of the men. According to Ms. Deaton, one of the men demanded, “B*tch,
give me all your money or I’m going to shoot you in the mother f*cking face.” Ms. Deaton
complied with the robber’s demand and opened the cash register. A video recording of the
robbery from the store’s surveillance cameras was admitted into evidence. The video
                                             5
showed the three men entering the store with guns pointed at Ms. Deaton, jumping over
the counter, and taking cash from the cash register.

       The State also presented victim impact testimony from Ali Dhalai, the victim’s
cousin, who served as the family representative.5 Mr. Dhalai said that the victim was from
a close family with seven brothers and sisters. He explained that the victim worked at the
Bull Market and studied radiology at the community college. Mr. Dhalai described the
victim as a hard worker and a “kind, caring, giving person” who loved his family. After
the victim’s death, Mr. Dhalai learned that the victim had been contributing to various
charities, including the Red Cross. He said the family remains heartbroken by the loss.

       The defendant opened the mitigation proof with the testimony of Dr. James Walker,
a psychologist board certified in both neuropsychology and forensic psychology. Dr.
Walker met with the defendant in jail where he administered a “comprehensive battery of
psychological tests.” In addition, he reviewed the defendant’s educational, employment,
and social histories, including interviews of the defendant’s family members. The records
revealed that the defendant’s mother smoked marijuana heavily when she was pregnant
with the defendant. The defendant was initially abandoned by his father, and his mother
had a succession of abusive boyfriends and husbands. One of the father figures tortured the
defendant by instructing him to pour alcohol on his penis. His mother often referred to the
defendant as “dumb” or “stupid.” As a result, he was often in the care of his alcoholic
grandmother who also mistreated him.

        Dr. Walker testified that the defendant had an intelligence quotient (“IQ”) of 78 at
age eight and 85 at age twelve according to the records he reviewed. When tested by Dr.
Walker in January 2017, the defendant had an IQ of 86, which meant that he functioned
“somewhere around the 18th percentile . . . as compared to the average person.” The
defendant also scored very poorly on several other tests performed by Dr. Walker, notably
those scoring his memory and ability to focus. The defendant dropped out of school in the
tenth grade and had a limited employment history, working briefly in a warehouse and as
a fast food cook. The defendant smoked excessive amounts of marijuana for many years.
A number of the defendant’s family members also have problems with chronic substance
abuse, and some of his close family members are incarcerated for committing violent
crimes. The defendant was shot in the back when he was a teen. He also spent several years

5
  The trial court conducted a jury-out preview of Mr. Dhalai’s testimony and ruled that the State could
present the same testimony in the presence of the jury. See State v. Nesbit, 978 S.W.2d 872, 891 (Tenn.
1998) (“To enable the trial court to adequately supervise the admission of victim impact proof, we conclude
that the State must notify the trial court of its intent to produce victim impact evidence. Upon receiving
notification, the trial court must hold a hearing outside the presence of the jury to determine the admissibility
of the evidence.”).

                                                       6
in prison. Based on this genetic background, Dr. Walker said the defendant was
predisposed to getting involved in these kinds of problems. He diagnosed the defendant
with several psychiatric conditions including cognitive disorders, cannabis use disorder,
post-traumatic stress disorder (“PTSD”), and antisocial personality disorder.

        The defense also called Dr. Keith Caruso, who is board certified in general and
forensic psychiatry. Dr. Caruso interviewed the defendant, conducted a joint interview with
the defendant’s mother, and interviewed two of the defendant’s aunts. Dr. Caruso also
reviewed police records, mental health records, legal records, photos, videos, and medical
records, along with psychological reports and mitigation memoranda. Like Dr. Walker, Dr.
Caruso placed significance on the defendant’s unstable childhood, abuse, and neglect. He
also noted that the defendant had Attention Deficit Hyperactivity Disorder (“ADHD”) as a
child, and he agreed that the defendant had a genetic predisposition to antisocial personality
disorder, substance abuse disorder, and fit the diagnosis for PTSD. Dr. Caruso admitted,
however, that the defendant appreciated the wrongfulness of his conduct, and he agreed the
defendant developed a plan to rob the market and made the choice to kill someone.

       In rebuttal, the State called Dr. Kimberly Brown, a forensic psychologist who serves
as an associate professor of clinical psychiatry and director of the forensic evaluation team
at Vanderbilt University Medical Center. Dr. Brown interviewed the defendant at the jail
and conducted a telephone interview with the defendant’s mother. She reviewed extensive
documents, videos, photos, and the expert reports of Drs. Walker and Caruso. Dr. Brown
noted the defendant’s disadvantaged childhood, including abuse and neglect at the hands
of his mother and father figures as well as the significant family history of substance abuse.
She acknowledged a connection between marijuana exposure in the womb and ADHD and
low IQ in the child. As to the defendant’s IQ of 86, Dr. Brown disagreed that the defendant
had borderline intellectual functioning. In her view, the defendant was considered “low-
average,” which she described as “pretty typical for a criminal defendant.” Dr. Brown
agreed that the defendant had antisocial personality disorder, cannabis use disorder, and a
history of ADHD. Despite the defendant’s exposure to several significant traumas, Dr.
Brown disagreed that the defendant met the criteria to be diagnosed with PTSD.

        The trial court gave the jury additional penalty phase instructions including how the
jury should consider the statutory aggravating and mitigating circumstances in its
determination of punishment. The jury imposed a sentence of death for both the first-degree
premeditated murder and first-degree felony murder convictions. It found that the State had
proven the two aggravating circumstances beyond a reasonable doubt, and the aggravating
circumstances outweighed the mitigating circumstances beyond a reasonable doubt. The
trial court merged Count 2 (felony murder) into Count 1 (premeditated murder). At a
subsequent sentencing hearing, the trial court imposed an effective sentence of thirty years
for the remaining convictions to run concurrently with the sentence of death.
                                              7
       The Court of Criminal Appeals affirmed the convictions and sentences. State v.
Miller, No. W2019-00197-CCA-R3-DD, 2020 WL 5626227, at *24 (Tenn. Crim. App.
Sept. 18, 2020). However, as discussed below, the intermediate court vacated the
application of the (i)(7) aggravating circumstance to the felony murder conviction. Id. at
*21. The Court of Criminal Appeals also remanded the case to the trial court to correct a
clerical error in the judgment for Count 8, resisting arrest. Id. at *24. This appeal followed.

                                                II. ANALYSIS

                                              A. Jury Selection

        In three related issues, the defendant complains that the trial court erred by either
removing or failing to remove prospective jurors for cause during individual voir dire based
on their views on the death penalty. The underlying contention is that these rulings by the
trial court denied the defendant his right under the United States and Tennessee
Constitutions to an impartial jury.6 U.S. Const. amend VI (“In all criminal prosecutions,
the accused shall enjoy the right to a speedy and public trial, by an impartial jury . . . .);
Tenn. Const. art. I, § 9 (“That in all criminal prosecutions, the accused hath the right to . .
. a speedy public trial, by an impartial jury . . . .). In our legal system, impartiality of the
jury venire is assessed during the voir dire process. See State v. Sexton, 368 S.W.3d 371,
395 (Tenn. 2012). Voir dire in a capital case is unique in that the jury ultimately seated will
initially be tasked with determining the defendant’s guilt or innocence during a guilt phase.
See State v. Thomas, 158 S.W.3d 361, 390 (Tenn. 2005). If the jury finds the defendant
guilty of first-degree murder, the same jury will determine in a separate penalty phase
whether his punishment should be imprisonment for life, imprisonment for life without the
possibility of parole, or death. Tenn. Code Ann. § 39-13-204(a) (“Upon a trial for first
degree murder, should the jury find the defendant guilty . . . it shall not fix punishment as
part of the verdict, but the jury shall fix the punishment in a separate sentencing hearing . .
. . The separate sentencing hearing shall be conducted as soon as practicable before the
same jury that determined guilt . . . .”). Due to this potential penalty phase, the impartiality
of potential jurors with respect to punishment must be assessed during the singular voir
dire process.

       This questioning of the venire regarding punishment, commonly known as “death
qualification,” see, e.g., Lockhart v. McCree, 476 U.S. 162, 167 (1986), is routinely
conducted during individual voir dire.7 To be “death qualified” under our current law, a

6
  Generally speaking, an “impartial jury” consists of jurors who will “conscientiously apply the law and
find the facts.” See Wainwright v. Witt, 469 U.S. 412, 423 (1985).
7
    We note that there is no requirement that death qualification be conducted by individual voir dire. State v.
                                                        8
potential juror must possess the ability to consider all three forms of punishment. See, e.g.,
Sexton, 368 S.W.3d at 390. Often guided by responses provided in jury questionnaires, the
parties attempt to ascertain the potential jurors’ views on punishment with the focus on the
death penalty. Based on a juror’s collective responses, a party may move to challenge the
potential juror for cause. See Tenn. R. Crim. P. 24(c)(1). A party may use peremptory
challenges8 to strike a juror who was not excused for cause. See Tenn. R. Crim. P. 24(e).
A capital defendant “has the right to an impartial jury drawn from a venire that has not
been tilted in favor of capital punishment by selective prosecutorial challenges for cause.”
Uttecht v. Brown, 551 U.S. 1, 9 (2007) (citing Witherspoon v. Illinois, 391 U.S. 510, 521
(1968)). On the other hand, “the State has a strong interest in having jurors who are able to
apply capital punishment within the framework state law prescribes.” Id. (citing
Wainwright v. Witt, 469 U.S. 412, 416 (1985)).

        In Wainwright v. Witt, the United States Supreme Court adopted a standard to be
utilized when a potential juror is challenged for cause based on his or her views on the
death penalty: The trial court must determine whether the potential juror’s views would
“prevent or substantially impair the performance of his duties as juror in accordance with
his instructions and his oath.” Wainwright, 469 U.S. at 424 (quoting Adams v. Texas, 448
U.S. 38, 45 (1980)). This standard, which we refer to as the “Wainwright standard,”9 does
not require that a juror’s bias be proven with “unmistakable clarity.” See id. at 424-25
(recognizing that some in the venire simply cannot be asked enough questions to establish
their bias on the “printed record”). In certain instances, a potential juror may be excused
for cause when the trial judge is left with the “definite impression” based on the juror’s
demeanor that he or she would be unable to follow the law. Id. at 426.

       We will also take this opportunity to clarify the standard of review that our appellate
courts should employ when reviewing a trial court’s decision concerning a juror under the
Wainwright standard. The Wainwright court determined that a reviewing federal court must


Austin, 87 S.W.3d 447, 471 (Tenn. 2002) (adding that it is within the trial court’s discretion to allow
individual voir dire of prospective jurors).
8
  In a capital case, each defendant is allowed fifteen peremptory challenges, and the State is entitled to
fifteen peremptory challenges per defendant. If the trial court elects to seat alternate jurors, “[f]or each
additional juror selected pursuant to Rule 24(f), each side is entitled to one peremptory challenge for each
defendant. Such additional peremptory challenges may be used against any regular or additional juror.”
Tenn. R. Crim. P. 24(e)(4).
9
  This standard is also referred to as the Witherspoon-Witt Rule. The Wainwright court clarified the earlier
standard announced in Witherspoon v. Illinois, 391 U.S. 510 (1968), in which the Court held that “the State
infringes a capital defendant’s right under the Sixth and Fourteenth Amendments to trial by an impartial
jury when it excuses for cause all of those members of the venire who express conscientious objections to
capital punishment.” Wainwright, 469 U.S. at 416.
                                                      9
accord the factual findings of the state trial court a presumption of correctness under the
federal habeas corpus statute because these findings are “based upon determinations of
demeanor and credibility that are peculiarly within a trial judge’s province.” Id. at 428
(citing Patton v. Yount, 467 U.S. 1025, 1038 (1984)).10 Following that decision, this Court,
in State v. Alley, “th[ought] it appropriate to adopt the same standard of review prescribed
in Wainwright,” and stated that “the trial court’s finding of bias of a juror because of his
views of capital punishment shall be accorded a presumption of correctness and the burden
shall rest upon the appellant to establish by convincing evidence that that determination
was erroneous.” State v. Alley, 776 S.W.2d 506, 518 (Tenn. 1989); see also State v.
Schmeiderer, 319 S.W.3d 607, 633 (Tenn. 2010); State v. Reid, 213 S.W.3d 792, 835-36
(Tenn. 2006); State v. Thomas, 158 S.W.3d 361, 378 (Tenn. 2005); State v. Austin, 87
S.W.3d 447, 473 (Tenn. 2002). However, upon review of relevant case law, it appears that
some courts of this state have applied an abuse of discretion standard without referencing
the Alley standard.11 See, e.g., State v. Howell, 868 S.W.2d 238, 249 (Tenn. 1993). And
still others have applied the abuse of discretion standard in conjunction with the Alley
standard. See, e.g., Sexton, 368 S.W.3d at 392-95 (citing State v. Hugueley, 185 S.W.3d
356, 390 (Tenn. 2006) (appexdix); State v. Kilburn, 782 S.W.2d 199, 203 (Tenn. Crim.
App. 1989)). We believe that abuse of discretion is the appropriate standard of review of a
trial court’s decision concerning a juror’s “death qualification.” 12 To the extent the
standard from Alley can be interpreted inconsistently with our decision today, we want to
be clear that the abuse of discretion standard shall be used in this context moving forward.
Trial judges base their decisions on a full view of the potential jurors’ responses to
questions during voir dire, including the jurors’ facial expressions, degree of candor, and
overall demeanor. A trial judge’s decision as to a challenge for cause should be reversed

10
  The United States Supreme Court reaffirmed this federal standard of review in Uttecht. 551 U.S. at 9-10
(adding that “[d]eference to the trial court is appropriate because it is in a position to assess the demeanor
of the venire, and of the individuals who compose it, a factor of critical importance in assessing the attitude
and qualifications of potential jurors”). Further, the “presumption” language contained in the federal habeas
corpus statute has been moved to section 2254(e)(1), which provides in pertinent part that “a determination
of a factual issue made by a State court shall be presumed to be correct. The applicant shall have the burden
of rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C. §2254(e)(1).
11
  While the defendant did not directly raise this issue on appeal, we note that the defendant’s brief cited
“abuse of discretion” as the standard of review without reference to the Alley standard. In contrast, the State
referenced both the Alley standard and “abuse of discretion” in its brief on appeal.
12
  We note that many non-capital cases mention the abuse of discretion standard when reviewing juror
challenges for cause. See, e.g., State v. Leonard, No. M2016-00269-CCA-R3-CD, 2017 WL 1455093, at
*9 (Tenn. Crim. App. Apr. 24, 2017) (citing Hugueley, 185 S.W.3d at 378), perm. app. denied, (Tenn. Aug.
16, 2017); State v. Hill, No. W2012-00733-CCA-R3-CD, 2013 WL 501753, at *13 (Tenn. Crim. App. Feb.
11, 2013) (citing Schmeiderer, 319 S.W.3d at 625).


                                                      10
only when the judge abuses his or her discretion—a standard that appellate courts are very
familiar with in criminal cases. “A court abuses its discretion when it causes an injustice
to the party challenging the decision by (1) applying an incorrect legal standard, (2)
reaching an illogical or unreasonable decision, or (3) basing its decision on a clearly
erroneous assessment of the evidence.” Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524
(Tenn. 2010). In State v. McCaleb, this Court

        emphasize[d] that the abuse of discretion standard of review does not permit
        an appellate court to substitute its judgment for that of the trial court. State v.
        Harbison, 539 S.W.3d 149, 159 (Tenn. 2018). Rather, “[b]ecause, by their
        very nature, discretionary decisions involve a choice among acceptable
        alternatives, reviewing courts will not second-guess a trial court’s exercise
        of its discretion simply because the trial court chose an alternative that the
        appellate courts would not have chosen.” White v. Vanderbilt Univ., 21
        S.W.3d 215, 223 (Tenn. Ct. App. 1999). Accordingly, if the reviewing court
        determines that “reasonable minds can disagree with the propriety of the
        decision,” the decision should be affirmed. Harbison, 539 S.W.3d at 159.

State v. McCaleb, 582 S.W.3d 179, 186 (Tenn. 2019) (second alteration in original).

        Before we examine each of the defendant’s contentions under the Wainwright
standard (through the lens of our abuse of discretion standard of review), it is instructive
to consider the voir dire process employed by the trial court in this case. Prior to the trial,
prospective jurors completed an approved jury questionnaire13 that included questions
regarding the juror’s feelings about the death penalty. One open-ended question, for
example, simply asked the potential juror to express his or her opinion about the death
penalty. Another question asked the juror to circle one of seven statements that best
described the juror’s view on the death penalty, including the extremes of automatically
voting for the death penalty or never voting for the death penalty. The completed
questionnaires were provided to counsel for the State and the defendant to allow them to
prepare for jury selection. As jury selection began, the trial court allowed general
questioning of the venire. The court then conducted individual voir dire on the issues of
pretrial publicity and the death penalty. During the death qualification, counsel took turns
asking each potential juror about his or her questionnaire responses and each juror was
given an opportunity to elaborate further on his or her feelings about the death penalty.
When the questioning and any rehabilitation attempts by counsel concluded, the court
inquired into whether either party desired to challenge the potential juror for cause. The

13
   The questionnaires of the jurors who were selected were not included in the record on appeal. The
defendant filed a motion to supplement the record with the questionnaires of the jurors in question, which
we denied. The relevant questions and answers were read into the record during individual voir dire,
allowing this Court to conduct a sufficiently thorough review.
                                                     11
trial court made its ruling on the record for each challenge.

                             Defendant’s Challenges for Cause

       We first review the defendant’s argument that the trial court erred in failing to
excuse for cause prospective jurors Robinson, Little, and Graves. The defendant complains
that as a result of the court’s error, he was forced to use peremptory challenges to strike
them. We will consider each challenge for cause in turn to determine whether the trial court
abused its discretion in making its decision under the Wainwright standard.

        Prospective juror Robinson indicated on his jury questionnaire that “we need the
death penalty in some cases.” He also circled the response, “I believe that the death penalty
is the appropriate form of punishment in some murder cases. I could return a verdict of
death if I believed it was warranted in a particular case, depending on the evidence, the
law, and what I learned about the defendant.” During individual voir dire, Mr. Robinson
initially stated that, due to the costs associated with keeping a person imprisoned for life, a
sentence of life without the possibility of parole was not an appropriate punishment. Upon
further questioning, however, Mr. Robinson indicated he could fairly consider all three
forms of punishment for first-degree murder. When questioned by defense counsel, Mr.
Robinson explained that he believed the death penalty was an appropriate punishment for
a premeditated killing. However, he told the court he did not consider a killing during a
robbery to be premeditated. In challenging Mr. Robinson for cause, the defendant focused
on Mr. Robinson’s response that he would impose the death penalty for a premeditated
killing. The trial court denied the defendant’s challenge for cause, having determined Mr.
Robinson could follow the law and consider all sentencing options.

       The defendant argues that based on Mr. Robinson’s answer, he was inclined to
impose the death penalty and should have been excused for cause. Indeed, Mr. Robinson
expressed his belief that the death penalty was the appropriate punishment for a
premeditated killing. However, he indicated he would not automatically impose the death
penalty and could fairly consider all three forms of punishment. Viewing Mr. Robinson’s
responses in their entirety, rather than any single response in isolation, the defendant has
failed to prove that the trial court abused its discretion in denying his challenge of Mr.
Robinson for cause.

       Prospective juror Little noted on her questionnaire that she has “no problem with
[the death penalty]” if a defendant is guilty. She also circled the response, “I believe that
the death penalty is the appropriate form of punishment in some murder cases. I could
return a verdict of death if I believed it was warranted in a particular case, depending on
the evidence, the law, and what I learned about the defendant.” Ms. Little indicated she
could consider life without parole; however, she did not believe a sentence of life with the
                                              12
possibility of parole14 was appropriate for “taking a life” unless the person acted in self-
defense. Ms. Little ultimately agreed she could follow the law and consider all three forms
of punishment. During questioning, Ms. Little indicated she was familiar with the
prosecutor through her brother who worked as a child support investigator and that her
husband was a retired police officer. She further informed the court she may have a
hardship because she cared for her elderly mother, was on pain medication, and had
difficulty sitting on a wooden bench for long periods of time. Defense counsel challenged
Ms. Little for cause based on her “heavy ties” to law enforcement and her hardship issues.
In denying the challenge, the trial court found no evidence that the medication affected Ms.
Little’s ability to make decisions or that Ms. Little had a significant connection to law
enforcement. The trial court concluded that Ms. Little could fairly consider all possible
sentencing options.

        The defendant argues that Ms. Little should have been excused for cause because of
her familiarity with the prosecutor and her equivocal views on the death penalty. Ms. Little
disclosed that she knew the prosecutor through her brother who worked as a child support
investigator. However, neither party elicited responses that revealed any significant
connection between Ms. Little and the prosecutor or that suggested Ms. Little held a bias
in favor of the State as a result of this connection. As to punishment, Ms. Little indicated
the death penalty was an appropriate punishment in some murder cases depending on the
evidence and what she learned about the defendant. Ms. Little’s only hesitation related to
the imposition of a life sentence that carried the possibility the defendant could be released
on parole. Ms. Little’s reluctance was satisfactorily addressed by the trial court, and Ms.
Little ultimately indicated she could fairly consider all three forms of punishment. The
defendant has failed to prove the trial court abused its discretion in refusing to excuse Ms.
Little for cause.

         Prospective juror Graves circled the response on her questionnaire that “[a]lthough
I do not believe that the death penalty ever ought to be imposed, as long as the law provides
for it, I could impose it if I believed it was warranted in a particular case, depending on the
evidence, the law, and what I learned about the defendant.” During individual voir dire she
retracted her questionnaire response, stating she believed in the death penalty under certain
circumstances. Ms. Graves said she was “probably” inclined to impose the death penalty
for premeditated murder but that she would have to “weigh everything that’s presented.”

14
   Throughout the trial court proceedings, the court and the parties referred to the statutory punishment of
“imprisonment for life,” Tennessee Code Annotated section 39-13-202(c)(3), as “life with parole.” The
Court of Criminal Appeals offered a thorough explanation of the difference between “imprisonment for
life” and “life imprisonment without possibility of parole,” Tennessee Code Annotated section 39-13-
202(c)(2), and of why “[a]rguably, there is no ‘parole’ from a sentence of imprisonment for life.” Miller,
2020 WL 5626227, at *12.

                                                    13
Although Ms. Graves did not believe life with the possibility of parole was an appropriate
punishment, she said she would follow the law and consider all three forms of punishment.
Ms. Graves indicated she had served on a capital jury in the 1980s but that the jury did not
return a sentence of death. Aside from the issue of punishment, Ms. Graves said she had
known the lead prosecutor for years because he attended school with her daughters.
However, she did not believe the relationship would affect her ability to hear the case. Ms.
Graves also informed the court that her husband was on insulin and was adjusting to a new
insulin pump. She expressed concern about her husband’s ability to regulate the pump;
however, she said her husband promised to adjust the pump in her absence. Finally, Ms.
Graves informed the court that she occasionally faints at the sight of blood. The defendant
challenged Ms. Graves for cause based on her responses regarding the death penalty; her
tendency to faint; and her husband’s health. The trial court denied the motion, finding Ms.
Graves was qualified to serve and would fairly consider all sentencing options.

        The defendant argues that the trial court erred in refusing to excuse Ms. Graves for
cause. He complains that the relationship between Ms. Graves and the lead prosecutor was
“too close” and that Ms. Graves was predisposed to trust him. The defendant argues further
that, based on her responses, Ms. Graves would be inclined to favor the death penalty. The
issue of Mr. Graves’ health was not pursued on appeal. Although isolated responses suggest
Ms. Graves might be inclined to impose the death penalty, Ms. Graves said her decision
about punishment would depend on the evidence presented. Ultimately, Ms. Graves
indicated that she would follow the law and consider all three forms of punishment.
Viewing Ms. Graves’ responses as a whole, the defendant has failed to prove that the trial
court abused its discretion in denying the defendant’s challenge for cause.

                               State’s Challenges for Cause

       Next, we consider the defendant’s contention that the trial court erred in granting,
over his objection, the State’s challenges for cause of prospective jurors Eads, Milhorn,
and Sesti. He suggests in each instance that when viewing the prospective jurors’ collective
responses their excusal was not warranted under the Wainwright standard.

        Prospective juror Eads indicated on his questionnaire that he believed the death
penalty was “fair for the crime” and that he could consider all three forms of punishment
for first-degree murder. He accidentally circled more than one response to the multiple-
choice question about the death penalty because he was confused by the questionnaire.
During individual voir dire, Mr. Eads clarified that he believed the death penalty should
never be imposed. He subsequently explained that he did not believe anyone should be put
to death unless that person killed several people. In his next response, Mr. Eads said he
would not fairly consider the death penalty as punishment. When defense counsel
attempted to rehabilitate Mr. Eads, he asked counsel if he was being forced to impose the
                                            14
death penalty. Mr. Eads said he probably could not impose the death penalty in this case
because the defendant “did not kill multiple people.” Mr. Eads grew frustrated and said he
was confused “over the whole thing.” The State challenged Mr. Eads for cause because of
his inconsistent responses and his inability to fairly consider the death penalty and
otherwise follow the law. The trial court agreed and excused Mr. Eads for cause over the
defendant’s objection.

       Prospective juror Milhorn indicated on her questionnaire that she was “[n]ot sure
about the death penalty or that [she] would want that decision.” She also circled the
response, “I believe that the death penalty is the appropriate form of punishment in some
murder cases, but I could never return a verdict of death.” When questioned by the State
during individual voir dire, Ms. Milhorn reluctantly agreed that the death penalty could be
appropriate in certain circumstances, suggesting she could possibly impose the death
penalty as part of a jury. However, Ms. Milhorn made it clear that given the choices of life
and life without parole she would disregard the death penalty. When the trial court
questioned Ms. Milhorn, she said she could consider the death penalty if the person acted
“intentionally and was vicious” or “would be a threat to someone else.” The State
challenged Ms. Milhorn for cause based on her responses. The trial court granted the
motion based on Ms. Milhorn’s equivocal answers including her response that she would
not impose the death penalty if there were other options.

       Prospective juror Sesti indicated that she had a hardship with being sequestered
because her fifteen-year-old son would be home alone without transportation to school or
tennis practice. When Ms. Sesti spoke to her husband about the questionnaire and
upcoming trial, her husband responded “don’t get sequestered.” Ms. Sesti said she and her
husband had not talked about alternative transportation for their son “because we were
hoping I wouldn’t get picked.” In questionnaire responses about the death penalty, Ms.
Sesti wrote “I guess it depends on the circumstances. I am not for it or against it.” She also
circled a response indicating “[a]lthough I do not believe that the death penalty ever ought
to be imposed, as long as the law provides for it, I could impose it if I believed it was
warranted in a particular case, depending on the evidence, the law, and what I learned about
the defendant.” During individual voir dire, Ms. Sesti expressed doubt that she could
impose the death penalty or put her name on a verdict form imposing death. She added that
she could “probably not” impose the death penalty because of her religious beliefs. When
questioned by the trial court, Ms. Sesti repeatedly responded that she did not know if she
could impose a sentence of death. The State challenged Ms. Sesti for cause because she
was either “incapable or unwilling” to answer the questions so as to allow the parties to
assess her ability to serve as a juror. The trial court excused Ms. Sesti for cause because
the court was not certain Mr. Sesti would be able to vote for the death penalty even if it
were warranted.

                                             15
        These three prospective jurors share a common opposition to the death penalty.
Most importantly, however, these prospective jurors expressed sincere doubt as to whether
they could impose the death penalty as punishment, particularly given other sentencing
options. The Wainwright standard applies equally to this category of prospective jurors.15
See Uttecht, 551 U.S. at 22. In our review of the collective responses of each of these three
prospective jurors as summarized above, it is abundantly clear that none of them would
fairly consider the death penalty. Thus, the record supports the trial court’s determination
that these jurors could not follow the law. The defendant has failed to prove that the trial
court abused its discretion in excusing these jurors for cause.

                               Exhaustion of Peremptory Challenges

        Finally, we consider the defendant’s argument that the trial court erred when it failed
to excuse juror Crum for cause after the defendant had exhausted all of his peremptory
challenges. The defendant argues that seating juror Crum resulted in a jury that was not
fair and impartial. In this posture, the error is grounds for reversal only if an incompetent
juror is forced upon the defendant. See Ross v. Oklahoma, 487 U.S. 81, 89 (1988); State v.
Howell, 868 S.W.2d 238, 248 (Tenn. 1993). Accordingly, our inquiry is whether Ms. Crum
was “incompetent” such that her “forced” presence on the jury deprived the defendant of a
fair and impartial jury.

       Juror Crum was questioned as a “replacement juror” after the parties exercised
peremptory challenges as to the jurors initially seated. Ms. Crum was present during the
questioning in open court but, as with the other jurors, the trial court allowed the parties to
conduct individual voir dire in a separate room. Ms. Crum was reminded of her
questionnaire response, “I am in favor of the death penalty if no doubt of crime committed.”
The State explained that Tennessee utilizes a “reasonable doubt . . . not 100 percent”
standard and asked Ms. Crum if she would require the State to meet this higher burden.
Ms. Crum simply replied that she would not want to put an innocent person to death. Ms.
Crum also circled the response, “I believe that the death penalty is the appropriate form of
punishment in some murder cases and I could return a verdict of death if I believed it was
warranted in a particular case depending on the evidence, the law and what I learned about
the defendant.” Ms. Crum said her opinion had not changed since completing the
questionnaire, adding that she had not heard the evidence. When advised of the three
possible punishments for first-degree murder, Ms. Crum expressed her reluctance to
consider a life sentence for a premeditated murder conviction if the defendant could be
released on parole. Even when informed that life with parole meant the defendant would

15
  In clarifying the earlier rule announced in Witherspoon v. Illinois, the Wainwright court noted that even
the Witherspoon court recognized the State’s legitimate interest in excluding jurors whose opposition to the
death penalty would not allow them to view the proceedings impartially and whose views would prevent
them from imposing the death penalty within the framework of the law. Wainwright, 469 U.S. at 416.
                                                    16
serve at least 51 years before being eligible for parole, Ms. Crum said she was still “leaning
more toward” her position that such a person should not be eligible for parole. She again
indicated that she would have to hear the evidence. When defense counsel asked Ms. Crum
if she would have trouble seriously considering a life sentence with the possibility of
parole, Ms. Crum said she would “consider it with the evidence.” When the trial court
pressed her further, Ms. Crum said she would consider the three options “evenly”
depending on the evidence.

       As stated above, by this time, the defendant had exhausted his peremptory
challenges. Defense counsel challenged Ms. Crum for cause based on her inability to fairly
consider a life sentence. The defense argued Ms. Crum placed the burden on the defendant
to convince her a life sentence would be appropriate. The State responded that Ms. Crum
indicated on more than one occasion that she would consider all three forms of punishment.
The trial court agreed and denied the defendant’s motion to excuse her for cause. Ms. Crum
was seated on the jury.

        We note that the Wainwright standard focuses primarily on challenges for cause
based on a potential juror’s views on the death penalty. Ms. Crum’s responses clearly
indicate she could fairly consider the death penalty as a possible punishment for first-
degree murder. Of course, during “death qualification,” a trial court must also be concerned
with whether a juror’s views on the other two forms of punishment would substantially
impair her ability to follow her instructions and her oath. Indeed, to be “competent,” a juror
in this setting must also be able to fairly consider a sentence of imprisonment for life or
imprisonment for life without the possibility of parole as provided by statute. Ms. Crum
explicitly indicated she could consider a sentence of life without the possibility of parole.
The narrow focus here is whether the record establishes that Ms. Crum could consider a
life sentence, and therefore, competently serve as an impartial juror.

        Without question, many of Ms. Crum’s responses suggest she would have difficulty
considering a life sentence for a premeditated killing. However, in each instance, Ms. Crum
repeated that she would have to hear the evidence before making a punishment decision.
Her “leaning” toward the other two possible punishments is not fatal, however, because
Ms. Crum told the court that she could consider all three forms of punishment. In denying
the challenge for cause, the trial court explained that it attempted to question Ms. Crum
about her ability to consider all three sentences in a “non-leading fashion.” Because the
trial court viewed Ms. Crum’s demeanor during the questioning, we must defer to its
findings. Although Ms. Crum presents a closer question, the defendant has not proven the
trial court abused its discretion in denying the challenge for cause. Accordingly, the
defendant has not established that he was forced to accept an incompetent juror or
otherwise denied a fair and impartial jury.

                                             17
                               B. Sufficiency of the Evidence

        The defendant argues that the evidence was insufficient to support his convictions
for first-degree premeditated murder, first-degree felony murder, attempted especially
aggravated robbery, attempted second-degree murder, aggravated assault, and employing
a firearm during the attempt to commit a dangerous felony.

       The standard for appellate review of a claim challenging the sufficiency of the
State’s evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a
claim of insufficient evidence, the defendant must demonstrate that no reasonable trier of
fact could have found the essential elements of the offense beyond a reasonable doubt. See
Jackson, 443 U.S. at 319. This standard of review is identical whether the conviction is
predicated on direct evidence, circumstantial evidence, or a combination of both. State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing State v. Hanson, 279 S.W.3d 265, 275
(Tenn. 2009)); State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857
(Tenn. 2010)); see also State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). In a jury
trial, questions involving the credibility of witnesses and the weight and value to be given
the evidence, as well as all factual issues raised by the evidence, are resolved by the jury
as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); State v. Pruett, 788
S.W.2d 559, 561 (Tenn. 1990). This Court presumes that the jury has afforded the State all
reasonable inferences from the evidence and resolved all conflicts in the testimony in favor
of the State; as such, we will not substitute our own inferences drawn from the evidence
for those drawn by the jury, nor will we re-weigh or re-evaluate the evidence. See Dorantes,
331 S.W.3d at 379; State v. Lewter, 313 S.W.3d 745, 747 (Tenn. 2010); Liakas v. State,
286 S.W.2d 856, 859 (Tenn. 1956). Because a jury conviction removes the presumption of
innocence that the defendant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted defendant, who must
demonstrate to this Court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729.

        In conducting our sufficiency review, we must evaluate the proof in light of the
elements of the crime. See State v. Gentry, 538 S.W.3d 413, 420 (Tenn. 2017) (recognizing
that the first step of a sufficiency review is to “‘examine the relevant statute(s) in order to
determine the elements’ of the offense that must be proven by the prosecution beyond a
                                              18
reasonable doubt”) (quoting State v. Stephens, 521 S.W.3d 718, 723-24 (Tenn. 2017)).
However, before we examine the statutory elements of each of these offenses, we consider
the defendant’s overriding argument that the State failed to prove his identity as the
perpetrator of any of the offenses.

                                                 Identity

        It is well established that the identity of the perpetrator is an essential element of
any crime. State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing State v. Thompson,
519 S.W.2d 789, 793 (Tenn. 1975)). Identity may be established by circumstantial evidence
alone. See State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). In prior identity cases,
including Rice, the Court applied the standard of review for circumstantial evidence in
effect at the time. As noted, however, our standard of review is now the same for direct and
circumstantial evidence, including the evidence presented at the trial to establish the
element of identity. See Dorantes, 331 S.W.3d at 381. 16

        In this case, none of the witnesses could identify the perpetrator. However, all of the
witnesses consistently testified that the man was wearing dark colored clothing with a white
mask covering much of his face. Mr. Austin testified that he “believe[d] the person was
black.” At least two of the witnesses saw the perpetrator’s direction of travel upon fleeing
the market. Several police officers were in the vicinity and arrived on the scene in minutes.
A K-9 officer tracked the suspect to a wooded area near Lions’ Field. The officers
recovered dark clothing, a white cloth portion of a t-shirt, gray gloves, a weapon, a cell
phone, and keys. Testing conducted by the TBI revealed that the defendant’s DNA was
found on the dark hooded sweatshirt, the black pants, the gray gloves, the white t-shirt
fabric, and on the revolver; that the cell phone was registered to the defendant; that the
keys fit the defendant’s home and a car parked near his home; that the gray gloves tested
positive for gunshot residue; and that the white t-shirt portion found in the woods was cut
or ripped from a t-shirt recovered from the defendant’s home. Presuming the jury afforded
the State all reasonable inferences from this evidence, we conclude the evidence was more
than sufficient to establish the identity of the defendant as the perpetrator of these
offenses.17

16
  Dorantes replaced the standard previously applied in circumstantial evidence cases that required the facts
to be “so clearly interwoven and connected that the finger of guilt is pointed unerringly at the Defendant
and the Defendant alone.” Rice, 184 S.W.3d at 662 (quoting Reid, 91 S.W.3d at 277). Our Court of Criminal
Appeals properly rejected a defendant’s invitation to carve out an exception to Dorantes to retain the former
circumstantial evidence standard of review in identity cases. See State v. Harris, No. W2017-01706-CCA-
R3-CD, 2018 WL 6012620 at *8 (Tenn. Crim. App. Nov. 15, 2018), perm. app. denied, (Tenn. Mar. 28,
2019).
17
  We note that the defendant’s only challenge to the sufficiency of the evidence to support his conviction
of attempted especially aggravated robbery is that the State failed to prove identity. Because we have
                                                   19
       Turning to the statutory elements, we next consider whether the evidence was
sufficient to support each of the challenged offenses.

                                First-degree Premeditated Murder

      The jury convicted the defendant of the first-degree premeditated murder of Mr.
Dhalai. First-degree murder is a “premeditated and intentional killing of another.” Tenn.
Code Ann. § 39-13-202(a)(1) (2018). The statute also provides that

        “premeditation” is an act done after the exercise of reflection and judgment.
        “Premeditation” means that the intent to kill must have been formed prior to
        the act itself. It is not necessary that the purpose to kill preexist in the mind
        of the accused for any definite period of time. The mental state of the accused
        at the time the accused allegedly decided to kill must be carefully considered
        in order to determine whether the accused was sufficiently free from
        excitement and passion as to be capable of premeditation.

Id. § 39-13-202(e). The defendant argues the State failed to establish the element of
premeditation.

        As with each element of an offense, the State must prove premeditation beyond a
reasonable doubt. Premeditation may be supported by either direct or circumstantial
evidence. State v. Brown, 836 S.W.2d 530, 541 (Tenn. 1992). Whether a defendant acted
with premeditation is a question of fact for a jury to decide. State v. Clayton, 535 S.W.3d
829, 845 (Tenn. 2017) (citing State v. Dotson, 450 S.W.3d 1, 86 (Tenn. 2014); State v.
Davidson, 121 S.W.3d 600, 614 (Tenn. 2003)). The jury may infer premeditation from
several factors including: “the use of a deadly weapon upon an unarmed victim, the
particular cruelty of the killing, declarations by the defendant of an intent to kill, evidence
of procurement of a weapon, preparations before the killing for concealment of the crime,
and calmness immediately after the killing.” Id. (citing Davidson, 121 S.W. 3d at 614-15).
The jury may also consider “a lack of provocation on the victim’s part and a defendant’s
failure to render aid to a victim.” Id. (citing Finch v. State, 226 S.W.3d 307, 318-19 (Tenn.
2007)).

       The defendant entered the market armed with a deadly weapon wearing clothing
that would conceal his identity. In slang terms, the defendant instructed the unarmed clerk
to give him the money from the cash register or he was “gonna shoot [the victim] dead in
the head.” When the victim hesitated, the defendant fired a warning shot near the victim’s

concluded the evidence was sufficient to establish the defendant as the perpetrator of all of the offenses,
this issue requires no further analysis.
                                                   20
head. After repeating his demand to open the cash drawer, the defendant shot the victim in
the head without provocation as the victim slowly turned to walk away. The defendant
then fired a shot in the direction of another employee. As the victim lay dying, the
defendant unsuccessfully attempted to open the cash register before fleeing the market. He
abandoned his weapon and clothing in a nearby baseball field in an apparent attempt to
conceal his identity as the perpetrator.

       The defendant suggests that his demands could have been viewed as a tactic to
convince the victim to hand over the money rather than as a threat of violence. He further
asserts the defendant’s quick reaction in shooting the victim as he turned to walk away
supports an inference that this was, at most, a knowing killing. Viewing the context of all
of the circumstances surrounding the killing, the jury had more than sufficient evidence
from which to conclude that the defendant acted with premeditation. This issue is without
merit.

                                First-degree Felony Murder

        The jury also convicted the defendant of first-degree felony murder of Mr. Dhalai.
In relevant part, the statute provides that felony murder is “[a] killing of another committed
in the perpetration of or attempt to perpetrate any . . . robbery.” Tenn. Code Ann. § 39-13-
202(a)(2). No culpable mental state is required for the killing except the intent to commit
the underlying offense. Id. § 39-13-202(b). The defendant argues that the killing of the
victim and the attempted robbery were not sufficiently connected to support his conviction
for felony murder.

        To fall within the definition of felony murder, the killing must be “done in pursuance
of the unlawful act, and not collateral to it.” State v. Banks, 271 S.W.3d 90, 140 (Tenn.
2008) (quoting Rice, 184 S.W.3d at 663). The killing “may precede, coincide with, or
follow the felony” and still be considered “in the perpetration of” the felony “so long as
there is a connection in time, place, and continuity of action.” State v. Thacker, 164 S.W.3d
208, 223 (Tenn. 2005) (quoting State v. Buggs, 995 S.W.2d 102, 106 (Tenn. 1999)). The
proof must establish that the defendant had the intent to commit the underlying felony
either prior to or concurrent with the act causing the victim’s death.

        Without question, the proof established that the defendant entered the market with
the intent to commit a robbery. The defendant threatened to kill the victim if he refused to
give him the money from the cash register. The defendant fired a warning shot followed
shortly by the fatal shot. There was ample evidence for the jury to infer that the defendant
saw the victim as the only thing standing between him and the cash drawer. Thus, the proof
established that the defendant had the intent to commit the robbery prior to the shooting
that caused the victim’s death. This close connection was sufficient to support his
                                             21
conviction for felony murder. This issue has no merit.

                  Attempted Second-degree Murder/Aggravated Assault

       The defendant was convicted of the attempted second-degree murder of Mr. Austin.
Second-degree murder is “[a] knowing killing of another.” Tenn. Code Ann. § 39-13-210
(2018). To prove attempted second-degree murder, the State was required to prove that the
defendant took a substantial step toward committing a knowing killing of Mr. Austin. See
Tenn. Code Ann. §39-12-101(a)(3) (2018). “A person acts knowingly with respect to a
result of the person’s conduct when the person is aware that the conduct is reasonably
certain to cause the result.” Tenn. Code Ann. § 39-11-302(b) (2018). Thus, as for the
defendant’s intent, the State was only required to prove that the defendant knew his actions
were reasonably certain to cause Mr. Austin’s death. See State v. Brown, 311 S.W.3d 422,
432 (Tenn. 2010). Whether the defendant acted “knowingly” is a question of fact for the
jury and may be inferred from the surrounding facts and circumstances. Id.

       The evidence established that the defendant noticed Mr. Austin when he entered the
market. After fatally shooting Mr. Dhalai but before jumping over the counter to gain
access to the cash register, the defendant fired a shot in the direction of Mr. Austin, who
was attempting to move to safety. The defendant places significance on Mr. Austin’s
testimony that the man (later identified as the defendant) never made any direct statements
or threats to him. He also emphasizes that a single shot was fired in Mr. Austin’s direction.
Indeed, the jury heard the evidence and later received instructions about lesser-included
offenses. Nonetheless, the jury concluded the defendant’s gunshot in Mr. Austin’s direction
was a “substantial step” toward a knowing killing and that the defendant knew his conduct
was reasonably certain to cause Mr. Austin’s death, having fatally wounded Mr. Dhalai
just seconds before. The evidence was sufficient to support his conviction for attempted
second-degree murder.

       In passing, the defendant makes the same argument as to his conviction for the
aggravated assault of Mr. Austin. Under this alternative theory, the State was required to
show that the defendant committed an assault by “[i]ntentionally or knowingly caus[ing]
another to reasonably fear imminent bodily injury” involving the use or display of a deadly
weapon. Tenn. Code Ann. §§ 39-13-101(a)(2), -102(a)(1) (2018 & Supp. 2020). Again, the
proof clearly established that the defendant caused Mr. Austin to reasonably fear imminent
bodily injury by firing the shot in his direction. These issues are likewise without merit.

                                   Employing a Firearm

     Finally, the defendant was convicted of employing a firearm during his attempt to
commit a dangerous felony. Under the statute, it is an offense to employ a firearm during
                                             22
the attempt to commit a dangerous felony. Tenn. Code Ann. § 39-17-1324 (2018 & Supp.
2020). Attempted second-degree murder is one of the enumerated dangerous felonies. See
id. § 39-17-1324(i)(1)(B). The defendant’s argument relates back to his argument that the
evidence was insufficient to support his conviction for attempted second-degree murder.
He submits that if his conviction for attempted second-degree murder is reversed, his
conviction for employing a firearm during the commission of a dangerous felony must also
be reversed. For the reasons explained above, the Court concluded the evidence was
sufficient to support the attempted second-degree murder conviction. Accordingly, this
argument also fails.

                         C. Video Recording of Prior Robbery

       The defendant argues the trial court erred in allowing the State to introduce during
the penalty phase a video recording of his prior aggravated robbery. The defendant
previously pleaded guilty to aggravated robbery of a convenience market in Madison
County, Tennessee. Prior to trial, the State gave notice of its intent to use this prior
aggravated robbery conviction to establish the (i)(2) statutory aggravating circumstance.
In addition, the State provided the defendant with a copy of a surveillance video that
captured the defendant’s actual participation in the prior aggravated robbery.

       The defendant filed a pre-trial motion in limine to exclude the video pursuant to
Tennessee Rule of Evidence 403 because its probative value was substantially outweighed
by the danger of unfair prejudice. The defendant argued the certified judgment of
conviction would have sufficed. The State maintained the evidence was admissible under
Tennessee Code Annotated section 39-13-204(c). After considering the arguments and
viewing the video, the trial court denied the motion, concluding the evidence was reliable
and relevant to establish the (i)(2) aggravating circumstance based on section 39-13-204(c)
and State v. Reid. The surveillance video was played to the jury during the penalty phase.

       The defendant raised this issue on direct review, and the Court of Criminal Appeals
concluded the trial court did not abuse its discretion. Miller, 2020 WL 5626227 at *19. The
defendant continues to argue in this Court that admission of the video was error. The
introduction of evidence at the penalty phase is governed by Tennessee Code Annotated
section 39-13-204(c) which provides as follows:

       (c) In the sentencing proceeding, evidence may be presented as to any matter
       that the court deems relevant to the punishment, and may include, but not be
       limited to, the nature and circumstances of the crime; the defendant’s
       character, background history, and physical condition; any evidence tending
       to establish or rebut the aggravating circumstances enumerated in subsection
       (i); and any evidence tending to establish or rebut any mitigating factors. Any
                                             23
       such evidence that the court deems to have probative value on the issue of
       punishment may be received, regardless of its admissibility under the rules
       of evidence; provided, that the defendant is accorded a fair opportunity to
       rebut any hearsay statements so admitted. However, this subsection (c) shall
       not be construed to authorize the introduction of any evidence secured in
       violation of the constitution of the United States or the constitution of
       Tennessee. In all cases where the state relies upon the aggravating factor
       that the defendant was previously convicted of one (1) or more felonies,
       other than the present charge, whose statutory elements involve the use
       of violence to the person, either party shall be permitted to introduce
       evidence concerning the facts and circumstances of the prior conviction.
       Such evidence shall not be construed to pose a danger of creating unfair
       prejudice, confusing the issues, or misleading the jury and shall not be
       subject to exclusion on the ground that the probative value of the
       evidence is outweighed by prejudice to either party. Such evidence shall
       be used by the jury in determining the weight to be accorded the
       aggravating factor. The court shall permit a member or members, or a
       representative or representatives of the victim’s family to testify at the
       sentencing hearing about the victim and about the impact of the murder on
       the family of the victim and other relevant persons. The evidence may be
       considered by the jury in determining which sentence to impose. The court
       shall permit members or representatives of the victim’s family to attend the
       trial, and those persons shall not be excluded because the person or persons
       shall testify during the sentencing proceeding as to the impact of the offense.

Tenn. Code Ann. § 39-13-204(c) (emphasis added). The bold/italic language resulted from
the 1998 amendment to the statute. See generally State v. Odom, 137 S.W.3d 572 (Tenn.
2004) (discussing the 1998 amendment to section 39-13-204(c)). Unlike the prior version,
the current statute specifically authorizes the introduction of evidence concerning the facts
and circumstances of the prior violent felony.

        The statute reflects the reality that, although a capital case, the rules of evidence are
somewhat relaxed during a capital sentencing hearing. Cf. Reid, 91 S.W.3d at 305 (Birch,
J., concurring in part and dissenting in part) (explaining that the Rules of Evidence should
not be applied to preclude the introduction of otherwise reliable evidence that is relevant
to the issue of punishment in the capital sentencing arena). In fact, the 1998 amendment
seems to suggest that Tennessee Rule of Evidence 403 does not routinely impede the
admission of such evidence.

      Although such a video recording is somewhat prejudicial by its very nature, we
cannot conclude that its probative value was outweighed by the danger of unfair prejudice
                                               24
when properly introduced at the penalty phase pursuant to section 39-13-204(c) after the
defendant’s guilt had been determined. Accordingly, the trial court did not abuse its
discretion in admitting the surveillance video of the prior aggravated robbery.

              D. Constitutionality of the Death Penalty/Lethal Injection

       The defendant maintains that the death penalty in general, and lethal injection in
particular, violate the United States and Tennessee Constitutions’ prohibitions on cruel and
unusual punishment. U.S. Const. amend. VIII; Tenn. Const. art. I, § 16. He acknowledges,
however, that these arguments have been rejected by both the United States Supreme Court
and this Court. See Baze v. Rees, 553 U.S. 35, 47 (2008); Keen v. State, 398 S.W.3d 594,
600 n.7 (Tenn. 2012); Abdur’Rahman v. Bredesen, 181 S.W.3d 292, 309 (Tenn. 2005).
The defendant urges this Court to reconsider its earlier precedent and conclude that capital
punishment, and the use of lethal injection to carry out the death penalty, constitutes cruel
and unusual punishment and should therefore be invalidated in Tennessee as a possible
punishment for first-degree murder. We respectfully decline the defendant’s invitation,
and we reaffirm our prior holdings.

                        E. Mandatory Review of Death Sentence

        This Court is statutorily required to review the defendant’s death sentence. Tenn.
Code Ann. § 39-13-206(a)(1) (2018). Our review includes analyzing whether (1) the death
sentence was imposed in any arbitrary fashion; (2) the evidence supports the jury’s findings
of statutory aggravating circumstances; (3) the evidence supports the jury’s finding that the
aggravating circumstances outweighed any mitigating circumstances; and (4) the death
sentence is excessive or disproportionate to the penalty imposed in similar cases,
considering both the nature of the crime and the defendant. Id. § 39-13-206(c)(1)(A)-(D).

                              Imposition of the Death Penalty

        Our first consideration is whether the death penalty was imposed arbitrarily in this
case. The record indicates the trial court properly instructed the jury at the penalty phase
of the trial. The jury unanimously determined that the State had proven the aggravating
circumstances beyond a reasonable doubt and that the aggravating circumstances
outweighed the mitigating circumstances beyond a reasonable doubt. Our review indicates
the trial court conducted the penalty phase in strict compliance with the applicable statutory
provisions and the Tennessee Rules of Criminal Procedure. Accordingly, as to the first
consideration, we can conclude the sentences of death were not imposed in an arbitrary
fashion.



                                             25
          Sufficiency of the Evidence Establishing Aggravating Circumstances

       Our second consideration is whether the evidence supports the jury’s findings of
statutory aggravating circumstances. The relevant inquiry is whether a rational jury, taking
the evidence in the light most favorable to the State, could have found the existence of the
aggravating circumstances beyond a reasonable doubt. Clayton, 535 S.W.3d at 850; State
v. Kiser, 284 S.W.3d 227, 272 (Tenn. 2009). In the instant case, the jury found two
aggravating circumstances. Therefore, we conduct an independent review to determine
whether the evidence presented at the penalty phase was sufficient to support the jury’s
findings.

      The penalty phase jury verdict forms indicate the jury unanimously found the State
had proven beyond a reasonable doubt the following two statutory aggravating
circumstances as to both first-degree murder convictions:
      (2) The defendant was previously convicted of one (1) or more felonies, other
      than the present charge, the statutory elements of which involve the use of
      violence to the person;

       ....

       (7) The murder was knowingly committed, solicited, directed, or aided by
       the defendant, while the defendant had a substantial role in committing or
       attempting to commit, or was fleeing after having a substantial role in
       committing or attempting to commit, any aggravated robbery.

Tenn. Code Ann. § 39-13-204(i)(2), (7). In support of the (i)(2) aggravating circumstance,
the State introduced a certified judgment indicating the defendant had been previously
convicted of aggravated robbery in Madison County, a written statement signed by the
defendant admitting his role in the prior robbery, the testimony of a victim in the robbery,
and a video recording of the prior robbery that showed the defendant and two other men
committing the robbery. As to the (i)(7) aggravating circumstance, the proof clearly
established that the defendant “knowingly” murdered the victim at the market and
obviously had a substantial role in the attempted aggravated robbery as the sole perpetrator.
Indeed, the evidence is more than sufficient to support the jury’s finding of these statutory
aggravating circumstances.

       In considering this prong, the Court of Criminal Appeals concluded that the (i)(7)
aggravating circumstance cannot be applied to a conviction for felony murder, and
therefore, vacated the application of this aggravating circumstance for the felony murder
conviction. Miller, 2020 WL 5626227, at *21 (citing State v. Middlebrooks, 840 S.W.2d
317, 346 (Tenn. 1992), superseded by statute as stated in State v. Pruitt, 415 S.W.3d 180
                                             26
(Tenn. 2013)). Indeed, this Court determined in Middlebrooks that the (i)(7) aggravating
circumstance could not support the death penalty for a defendant convicted solely of felony
murder because the then-existing aggravating circumstance and felony murder statute
contained duplicative language. Middlebrooks, 840 S.W.2d at 346. However, as the Court
explained in State v. Banks,

      The Tennessee General Assembly responded to [Middlebrooks] in 1995 by
      amending the aggravating circumstance in Tenn. Code Ann. § 39–13–
      204(i)(7) to require that the murder “was knowingly committed, solicited,
      directed, or aided by the defendant, while the defendant had a substantial role
      in committing or attempting to commit” one of the enumerated felonies. This
      amendment narrowed the class of offenders to whom the death penalty could
      be applied sufficiently so as to leave no State v. Middlebrooks problem even
      in cases where Tenn. Code Ann. § 39–13–204(i)(7) was the only aggravating
      circumstance established and the conviction was for felony murder.

Banks, 271 S.W.3d at 152 (emphasis added) (footnote omitted). As noted, the jury in this
case specifically found the State had proven the (i)(7) aggravating circumstance with the
“knowing” requirement beyond a reasonable doubt. Accordingly, the portion of the
judgment of the Court of Criminal Appeals vacating the application of the (i)(7)
aggravating circumstance to the felony murder conviction is reversed.

            Aggravating Circumstances Outweigh Mitigating Circumstances

       In our third consideration, we are required to determine whether the evidence
supports the jury’s finding that the statutory aggravating circumstances outweigh the
mitigating circumstances beyond a reasonable doubt. After the State presented its penalty
phase evidence, the defendant called Dr. James Walker, who diagnosed the defendant with
cognitive disorder, cannabis use disorder, PTSD, and antisocial personality disorder.
According to Dr. Walker, the defendant had an IQ of 78 at the age of eight. The defendant
also called Dr. Keith Caruso, who agreed with Dr. Walker’s diagnosis but further
emphasized the defendant’s childhood instability. In rebuttal, the State presented the
testimony of Dr. Kimberly Brown, who generally agreed with Dr. Walker’s diagnosis with
the exception of the PTSD diagnosis.

       At the close of the penalty phase evidence, the trial court instructed the jury
regarding the State’s burden to establish any aggravating circumstances beyond a
reasonable doubt and further establish that the aggravating circumstances outweighed the
mitigating circumstances beyond a reasonable doubt. The trial court instructed the
following as to mitigation:

                                            27
      Tennessee law provides that in arriving at the punishment, the jury shall
      consider as previously indicated any mitigating circumstances raised by the
      evidence which shall -- which shall include, but are not limited to, the
      following:

      1. There are choices other than sentence of death.

      2. Life without parole means that Urshawn Miller will never be released
      from prison.

      3. If Mr. Miller is sentenced to life without possibility of parole, he will die
      in prison.

      4. Mr. Miller has a mother, two aunts, an uncle, a brother, a sister, and other
      close family members. Mr. Miller’s execution would have a devastating
      lifetime impact on all of these family members.

      5. If Mr. Miller is executed, his execution will not undo the harm suffered
      by Mr. Dhalai’s family, but life without parole will provide Mr. Miller the
      time to reflect on Mr. Dhalai’s death for the rest of his life.

      6. Mr. Miller suffers from mental disorders due to circumstances beyond his
      control, including genetics, abuse, neglect, trauma, and other upbringing and
      environmental factors.

      7. Any other mitigating factor which is raised by the evidence produced by
      either the prosecution or defense at either the guilt or sentencing hearing.
      That is, you shall consider any aspect of the Defendant’s character or record
      or any aspect of the circumstances of the offense favorable to the Defendant,
      which is supported by the evidence.

      The Defendant does not have the burden of proving a mitigating
      circumstance. There is no requirement of jury unanimity to any particular
      mitigating circumstance or that you agree on the same mitigating
      circumstance.

      Thus, after hearing the State’s evidence supporting the statutory aggravating
circumstances and the defendant’s mitigating evidence, it was within the jury’s purview to
conclude that the aggravating circumstances outweighed the mitigating circumstances
beyond a reasonable doubt. The record supports this conclusion.

                                            28
                                       Proportionality Review

       Finally, we are statutorily required to review the defendant’s sentence of death in
order to determine whether it is excessive or disproportionate to the penalty imposed in
similar cases. Our review is intended to determine whether the defendant’s death sentence
is aberrant, arbitrary, or capricious insofar as it is “disproportionate to the punishment
imposed on others convicted of the same crime.” Bland, 958 S.W.2d at 662 (quoting Pulley
v. Harris, 465 U.S. 37, 43 (1984)). Our review employs the precedent-seeking method of
comparative proportionality review, in which we compare this case with other cases
involving similar crimes and similar defendants in order to “identify and invalidate the
aberrant death sentence.” Thacker, 164 S.W.3d at 233 (quoting Bland, 958 S.W.2d at 664).
The relevant pool of cases consists of “those first degree murder cases in which the State
sought the death penalty, a capital sentencing hearing was held, and the jury determined
whether the sentence should be life imprisonment, life imprisonment without possibility of
parole, or death.” Rice, 184 S.W.3d at 679 (citing State v. Godsey, 60 S.W.3d 759, 783
(Tenn. 2001); Bland, 958 S.W.2d at 666).

       While no crimes or defendants are identical, a death sentence is disproportionate if
the case is “plainly lacking in circumstances consistent with those in cases where the death
penalty has been imposed.” Bland, 958 S.W.2d at 668. Thus, in our proportionality review,
we examine “the facts and circumstances of the crime, the characteristics of the defendant,
and the aggravating and mitigating circumstances involved.”18 State v. Stevens, 78 S.W.3d
817, 842 (Tenn. 2002). More specifically, we consider

        (1) the means of death; (2) the manner of death; (3) the motivation for the
        killing; (4) the place of death; (5) the similarity of the victims’ circumstances

18
   The dissent employs the phrases “worst of the worst” and “worst of the bad” in its proportionality
assessment, referencing Justice Souter’s dissent in Kansas v. Marsh, 548 U.S. 163 (2006), which cites
Roper v. Simmons, 543 U.S. 551 (2005), and Atkins v. Virginia, 536 U.S. 304 (2002). The dissent also
references the author’s prior dissent in Pruitt, 415 S.W.3d 180. Indeed, as the dissent explains, Roper and
Atkins established that the death penalty “must be limited to those offenders who commit ‘a narrow category
of the most serious crimes.’” Roper, 543 U.S. at 568 (quoting Atkins, 536 U.S. at 319). This narrowing
principle is implemented through a state’s capital sentencing scheme that includes certain enumerated
aggravating circumstances. See Roper, 543 U.S. at 568 (citing Godfrey v. Georgia, 446 U.S. 420, 428-29
(1980) (plurality opinion)). Like most states, our General Assembly, via the adoption of certain aggravating
circumstances, defined the types of first-degree murders that may warrant the death penalty in Tennessee.
See Tenn. Code Ann. 39-13-204(g)(1). Defendants routinely challenge the constitutionality of various
aggravating circumstances and frequently argue that a particular aggravating circumstance fails to
adequately narrow death eligibility. However, once a jury has imposed a sentence of death in accordance
with our statutory scheme and absent a categorical proportionality challenge, our review of the sentence
includes mandatory proportionality review as set out in our statute. Thus, although the phrases “worst of
the worst” and “worst of the bad” have made their way into capital case vernacular, neither phrase reflects
a constitutional or statutory standard by which we are bound in this review.
                                                      29
        including age, physical and mental conditions, and the victims’ treatment
        during the killing; (6) the absence or presence of premeditation; (7) the
        absence or presence of provocation; (8) the absence or presence of
        justification; and (9) the injury to and effect upon non-decedent victims.

Pruitt, 415 S.W.3d at 213 (citing Bland, 958 S.W.2d at 667). We also consider several
factors about the defendant, including his (1) record of prior criminal activity; (2) age, race,
and gender; (3) mental, emotional, and physical conditions; (4) role in the murder; (5)
cooperation with authorities; (6) level of remorse; (7) knowledge of the victim’s
helplessness; and (8) potential for rehabilitation. Id. at 213-14.


        The defendant is a twenty-six-year-old African-American male who shot the victim
in the head. He acted with premeditation, telling the victim he would shoot him dead if he
failed to obey instructions and firing a shot that barely missed the victim before firing a
second shot that hit the victim in the back of the head. The defendant then fired the gun a
third time, directing deadly force toward another store employee. There was no provocation
or justification for the shooting. This senseless killing was committed in the course of the
defendant’s attempt to commit a robbery. The proof of what occurred was very clear, as
store surveillance cameras recorded the entire encounter. The defendant fled the scene
afterwards, and he again threatened violence, this time against police officers in a standoff,
before they apprehended him. The defendant presented proof of a troubled childhood and
diagnoses of various mental health conditions; however, none of the witnesses opined the
defendant was incompetent to stand trial or lacked the ability to express remorse or take
responsibility for his actions. The defendant had a prior conviction for a similar aggravated
robbery, and the jury found that this conviction supported the (i)(2) aggravating
circumstance.

       Upon our review of the record and the Tennessee Supreme Court Rule 12 reports,19
we conclude that the death sentence imposed in this case is not excessive or
disproportionate when compared to the penalty imposed in similar cases, including the
following:

       Larry McKay, an African-American male, was twenty-five years old when he and
Michael Eugene Sample shot the unarmed store clerks, Benjamin Cooke and Steve Jones,
during the course of a robbery of the L & G Sundry Store despite the clerks having
complied with Mr. McKay’s demands. State v. McKay, 680 S.W.2d 447, 448-49 (Tenn.
1984). At the penalty phase, Mr. McKay introduced evidence of his broken home. The jury
19
  Tennessee Supreme Court Rule 12 requires trial courts to file extensive reports in all cases in which the
defendant is convicted of first-degree murder. These reports include data about the crime, the defendant,
and the punishment imposed. See Tenn. Sup. Ct. R. 12(1) & app.
                                                  30
imposed the death penalty based on the (i)(2), (i)(3),20 (i)(6),21 and (i)(7) aggravating
circumstances. Sample v. State, No. 02C01-9505-CR-00131, 1996 WL 551754, at *9 n.12
(Tenn. Crim. App. Sept. 30, 1996).

The (i)(7) aggravating circumstance was later invalidated pursuant to Middlebrooks but the
error deemed harmless. Sample v. State, 82 S.W.3d 267, 276-79 (Tenn. 2002), perm. app.
denied, (Tenn. Jan. 27, 1997).

        Michael Wayne Howell, a Caucasian male, was twenty-seven-years old when he
fatally shot the unarmed clerk, Alvin Kennedy, in the head during the robbery of a 7-Eleven
Market. Howell, 868 S.W.2d at 245. At the penalty phase, Mr. Howell presented evidence
that he suffered from brain damage and had a troubled childhood. Id. at 246. The jury
imposed the death penalty based on the (i)(2) and (i)(7) aggravating circumstances. Id. at
247. The (i)(7) aggravating circumstance was later invalidated pursuant to Middlebrooks
but the error was deemed harmless. Id. at 262.

        Tyrone Chalmers, an African-American male, was twenty-one years old when he
killed twenty-eight-year-old Randy Allen during a robbery. State v. Chalmers, 28 S.W.3d
913, 915 (Tenn. 2000). In August 1994, Mr. Chalmers and his accomplices happened upon
the victim and the victim’s cousin while looking for someone to rob. Id. at 915-16. Mr.
Chalmers admitted to police that he forced the victim and the cousin to strip before robbing
them of $3.00. Id. at 916. Mr. Chalmers fired his shotgun at the victim six times. Id. at 916.
He admitted to killing the victim and expressed remorse for doing so. He was convicted of
felony murder and especially aggravated robbery. Id. at 914. The jury imposed the death
penalty based on the (i)(2) aggravating circumstance – Mr. Chalmers had been previously
convicted of attempted especially aggravated robbery and attempted first degree murder
for events occurring on the same date as the murder of Randy Allen. Id. at 916.

        Paul Dennis Reid, Jr., a Caucasian male, was thirty-nine years old when he killed
two unarmed Captain D’s employees, sixteen-year-old Sarah Jackson and twenty-five year
old Steve Hampton, during a robbery. Reid, 91 S.W.3d at 261. Mr. Reid presented several
witnesses at the penalty phase who testified about various mental health issues as well as
Mr. Reid’s difficult childhood. Id. at 267-70. The jury imposed the death penalty based on
the (i)(2), (i)(6), and (i)(7) aggravating circumstances. Id. at 265-66, 271.

       In this sampling of cases, the respective juries in two of Tennessee’s grand divisions

20
  “(3) The defendant knowingly created a great risk of death to two (2) or more persons, other than the
victim murdered, during the act of murder[.]” Tenn. Code Ann. § 39-13-204(i)(3).
21
   “(6) The murder was committed for the purpose of avoiding, interfering with, or preventing a lawful
arrest or prosecution of the defendant or another[.]” Tenn. Code Ann. § 39-13-204(i)(6).
                                                     31
considered whether the death penalty was an appropriate punishment for males of similar
ages who murdered one or more victims while attempting a robbery. In three of these cases,
the victims were employees of retail establishments who were murdered during the
defendant’s attempt to rob the business. Like the defendant, these men had troubled
childhoods, had committed prior violent felonies, and often had some type of chemical
dependency. Yet, it is revealing that jurors from across our state believed each of these
defendants deserved a sentence of death under our statutory scheme for these types of
offenses.

        Under our proportionality review, the instant case need not be identical to the other
cases in every respect, and, as we have previously recognized, a death sentence is not
disproportionate simply because another defendant received a life sentence under similar
circumstances. Having compared the defendant’s case with other cases in which the death
penalty was imposed while acknowledging the differences, we can conclude the
defendant’s sentence of death is not an “aberrant death sentence” and is not “plainly lacking
in circumstances” consistent with those cases in which the death penalty was imposed. The
defendant is not entitled to relief on this basis.

                                     III. CONCLUSION

      For the reasons set forth above, we reverse the portion of the judgment of the Court
of Criminal Appeals that vacated the application of the (i)(7) felony murder aggravating
circumstance to the felony murder conviction. We affirm the defendant’s convictions and
sentence of death.

       The sentence of death shall be carried out as provided on the 17th day of October,
2022, unless otherwise ordered by this Court or other proper authority. It appearing that
the defendant, Urshawn Eric Miller, is indigent, the costs of this appeal are taxed to the
State of Tennessee.



                                          _________________________________
                                          ROGER A. PAGE, CHIEF JUSTICE




                                             32